Citation Nr: 0001661	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  96-33 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1973 and from March 1975 to September 1975.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

During his February 1997 personal hearing, the veteran 
testified that a physician had told him he had seizures 
because of his PTSD.  He further testified that he had 
hypertension and was taking heart medications because he was 
stressed out.  If the veteran is seeking service connection 
for these disabilities, he should inform the RO, which should 
respond appropriately to any clarification provided by the 
veteran.


REMAND

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

During his September 1999 video conference hearing before the 
undersigned, the veteran testified that he was last 
hospitalized for his PTSD in August 1999 at VA and that he 
had been seeing a private psychologist once a week on a fee-
basis for three months for treatment of his PTSD.  The 
evidence of record also shows that the veteran had ongoing 
treatment at the Vet Center in Grand Rapids, Michigan.  These 
relevant treatment records are not of record.  The United 
States Court of Claims for Veterans Appeals (Court) has held 
that where "relevant" documents relating to an appellant's 
claim were within the Secretary's control (for example, 
records generated by VA) prior to a Board decision on appeal 
and could reasonably be expected to be part of the record 
before VA, such documents are "in contemplation of law" 
constructively part of the record.  Blount v. West, 11 Vet. 
App. 32, 33 (1998); Simington v. Brown, 9 Vet. App. 334, 335 
(1996); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  
Under the circumstances, development to obtain this 
additional evidence is in order prior to a Board 
determination on the veteran's claims.

In November 1996, during the pendency of this appeal, the 
criteria for rating psychiatric disorders were revised.  
Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  

At the time of the veteran's April 1997 VA psychiatric 
examination, the examiner opined that the veteran's inability 
or unwillingness to function occupationally was related to 
his basic personality structure plus the chronic effect of 
his multiple substance abuse.  The examiner further opined 
that the veteran's PTSD symptoms were fueled and exacerbated 
through the continuous use of all these substances.  The 
examiner diagnosed Axis I, chronic mood disorder related to 
continuous substance abuse, chronic tobacco use, and a 
history of PTSD.  Axis II diagnoses were paranoid and 
antisocial personality traits.  The veteran had an overall 
Global Assessment of Functioning (GAF) score of 65.  However, 
the examiner did not indicate what was the veteran's level of 
impairment specifically attributed to his PTSD, the only 
disability that is service-connected.  The Court has held 
that, under 38 U.S.C.A. § 5107(a) (West 1991), VA's duty to 
assist a veteran in obtaining and developing available facts 
and evidence to support a claim includes obtaining an 
adequate and contemporaneous VA examination which takes into 
account the records of prior medical treatment.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should obtain all inpatient 
and outpatient treatment records for the 
veteran from the VA Medical Centers in 
Battle Creek and Grand Rapids, Michigan, 
dated from October 1997 to the present.  
The RO should also obtain all the 
veteran's available treatment records 
from the Vet Center in Grand Rapids, 
Michigan.

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claims.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured, to include 1999 treatment 
records from his fee-basis psychologist. 

3.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a VA 
psychiatric examination by a psychiatrist 
in order to determine the manifestations 
of the service-connected PTSD.   All 
necessary tests and studies, including 
appropriate psychological studies (if 
determined to be necessary by the 
psychiatrist), should be conducted in 
order to identify and describe the 
symptomatology attributable to PTSD.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability found to be present.  The 
examiner must also comment on the extent 
to which the veteran's service-connected 
PTSD affects occupational and social 
functioning.  The examiner referred to 
the criteria for PTSD in effect prior and 
subsequent to November 1996.  After 
reviewing the criteria, the psychiatrist 
is asked to express an opinion as to 
which of the criteria best describe the 
veteran's psychiatric disability picture 
due solely to PTSD.  An explanation for 
the selection of a particular criterion 
is to be expressed in the opinion.  A 
multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  The claims folders 
with a copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.

4.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the veteran's appealed 
claims.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and his representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


